The petitioner, Frank Novack, comes before this court on a writ of habeas corpus claiming that he is illegally deprived of his liberty by the respondent, Ralph H. Walker, warden of the Connecticut State Prison. *Page 477 
The petitioner was sentenced to the Connecticut State Reformatory on April 4, 1935, for a term of five years for the crime of burglary and conspiracy. On October 23, 1936, he was paroled by the board of directors of the Connecticut State Reformatory. On June 16, 1937, he was arrested in West Hartford, Connecticut, charged with the crime of carrying revolver in motor vehicle and on October 1, 1937, was sentenced by the Superior Court within and for Hartford County to be confined in the Connecticut State Prison for a term of not less than one and not more than three years. At the time of the petitioner's arrest on June 16, 1937, he was still on parole from the Connecticut State Reformatory and had three years, five months and 17 days of his sentence to the Connecticut State Reformatory to serve. On November 3, 1937, the board of directors of the Connecticut State Reformatory passed a vote that the petitioner be transferred to the Connecticut State Prison and that his sentence in the Connecticut State Reformatory take effect from and after his minimum term at the Connecticut State Prison.
The law governing a state of facts here recited has been settled. Glazier vs. Reed, Warden of the State Prison,116 Conn. 136.
The petitioner is being held at the Connecticut State Prison according to the law of this State.
   The claim of the petitioner that he is illegally deprived of his liberty by the respondent is overruled and judgment may be entered accordingly.